UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4481


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GORDON LAWRENCE PENN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:15-cr-00016-JLK-1)


Submitted:   February 9, 2017             Decided:   February 15, 2017


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia,
for Appellant.   John P. Fishwick, Jr., United States Attorney,
R. Andrew Bassford, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gordon Lawrence Penn appeals from his convictions and 61-

month sentence imposed following his conditional guilty plea to

possession with intent to distribute cocaine, in violation of 21

U.S.C.   § 841(a)(1)        (2012);      and   possession          of     a   firearm       in

furtherance    of    a    drug   trafficking     crime,       in     violation        of    18

U.S.C. § 924(c) (2012).              On appeal, Penn challenges only the

district   court’s        denial    of   his   motion        to    suppress         evidence

seized by law enforcement during the search of a vehicle he was

driving when he was stopped for a traffic infraction, as well as

statements he later made to law enforcement.                        Finding no error,

we affirm.

       “When considering a district court’s denial of a motion to

suppress, we review the [trial] court’s factual findings for

clear error and all legal conclusions de novo.”                            United States

v. Stover, 808 F.3d 991, 994 (4th Cir. 2015).                                 Because the

Government prevailed on the suppression issue below, we construe

“the   evidence     presented       in   the   light    most        favorable        to    the

[G]overnment.”      Id.

       The Fourth Amendment protects citizens against unreasonable

searches   and     seizures.        U.S.   Const.      amend.       IV.       Warrantless

searches     are    per    se      unreasonable,       but        “there      are    a     few

specifically established and well-delineated exceptions to that



                                           2
general rule.”        United States v. Davis, 690 F.3d 226, 241-42

(4th Cir. 2012) (internal quotation marks omitted).

     One    such     exception      to    the    warrant     requirement        is    the

voluntary     consent       given    by     an    individual        possessing         the

authority to do so.          Illinois v. Rodriguez, 497 U.S. 177, 181

(1990); United States v. Lattimore, 87 F.3d 647, 650 (4th Cir.

1996) (en banc).         “The government has the burden of proving

consent[,]” however, and “[w]e review for clear error a district

court’s determination that a search [was] consensual . . . [and]

apply a subjective test to analyze whether consent was given,

looking to the totality of the circumstances.”                     United States v.

Robertson, 736 F.3d 677, 680 (4th Cir. 2013).                     In this case, the

district court found that Penn consented to the search of the

vehicle he was driving and, thus, that the ensuing search was

constitutional.       We have reviewed the record and have considered

Penn’s arguments       and    discern      no    clear    error    in   the   district

court’s findings.

     Accordingly, we affirm the district court’s judgment.                             We

dispense    with     oral    argument       because       the     facts   and        legal

contentions    are    adequately         presented   in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED



                                           3